           Case 2:19-cv-01952-JLR-TLF Document 26 Filed 06/02/20 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7

 8                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE

10   MATCONUSA LP, a Washington limited                NO. 2:19-cv-01952-JLR
11   partnership,
                                                       STIPULATED MOTION AND ORDER
12                                Plaintiff,           EXTENDING DEADLINE TO JOIN
                                                       ADDITIONAL PARTIES
13         v.
                                                       NOTE ON MOTION CALENDAR:
14   HOUSTON CASUALTY COMPANY, a                       MAY 28, 2020
15   foreign insurance company,

16                                Defendant.

17                                             STIPULATION
18         Pursuant to Local Rule 7(j), Plaintiff MatconUSA LP and Defendant Houston Casualty
19
     Company (“Defendant”) respectfully submit this stipulated motion for extension of the deadline
20
     to join additional parties in this action through and including June 28, 2020 and, in support
21
     thereof, state as follows:
22

23          1.     The current deadline to join addition parties is May 28, 2020 [Dkt. 24].

24          2.     Good cause exists to extend the deadline because continued discovery identified

25   entities who are potentially at fault and might need to be added to the lawsuit as defendants.
26
     STIPULATED MOTION AND ORDER                                       GORDON REES SCULLY
     EXTENDING DEADLINE                                                MANSUKHANI, LLP
     TO JOIN ADDITIONAL PARTIES - 1                                    701 5th Avenue, Suite 2100
     Case No. 2:19-cv-01952-JLR                                        Seattle, WA 98104
                                                                       Telephone: (206) 695-5100
                                                                       Facsimile: (206) 689-2822
           Case 2:19-cv-01952-JLR-TLF Document 26 Filed 06/02/20 Page 2 of 4




 1   The Parties are engaged in additional discovery directed at those non-parties to determine
 2   whether they should be added. Although the non-parties have produced some documents in
 3
     response to Defendant’s subpoenas, those documents are requiring follow-up that makes an
 4
     extension necessary.
 5
            3.     Subject to Court approval, the Parties stipulate and agree, by and through their
 6

 7   undersigned counsel, that the deadline to join additional parties in this action should be extended

 8   to June 28, 2020.

 9          RESPECTFULLY SUBMITTED this 28th day of May, 2020.
10
     HARPER | HAYES PLLC                            GORDON REES SCULLY MANSUKHANI
11                                                  LLP

12   By: s/Thomas M. Williams                       By: s/Neal J. Philip
     Gregory L. Harper, WSBA No. 27311              Neal J. Philip, WSBA No. 22350
13   Thomas M. Williams, WSBA No. 47654             Kyle J. Silk-Eglit, WSBA No. 43177
     greg@harperhayes.com                           nphilip@grsm.com
14
     twilliams@harperhayes.com                      ksilkeglist@gsrm.com
15   Attorneys for Plaintiff                        Attorneys for Defendant

16

17

18

19

20

21

22

23

24

25

26
     STIPULATED MOTION AND ORDER                                         GORDON REES SCULLY
     EXTENDING DEADLINE                                                  MANSUKHANI, LLP
     TO JOIN ADDITIONAL PARTIES - 2                                      701 5th Avenue, Suite 2100
     Case No. 2:19-cv-01952-JLR                                          Seattle, WA 98104
                                                                         Telephone: (206) 695-5100
                                                                         Facsimile: (206) 689-2822
           Case 2:19-cv-01952-JLR-TLF Document 26 Filed 06/02/20 Page 3 of 4




 1
                                               ORDER
 2

 3         It is so ORDERED.
 4         The deadline to add additional parties is extended to June 28, 2020.
 5         DATED June 2, 2020.
 6

 7

 8
                                                        A
                                                        JAMES L. ROBART
 9                                                      United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     STIPULATED MOTION AND ORDER                                      GORDON REES SCULLY
     EXTENDING DEADLINE                                               MANSUKHANI, LLP
     TO JOIN ADDITIONAL PARTIES - 3                                   701 5th Avenue, Suite 2100
     Case No. 2:19-cv-01952-JLR                                       Seattle, WA 98104
                                                                      Telephone: (206) 695-5100
                                                                      Facsimile: (206) 689-2822
           Case 2:19-cv-01952-JLR-TLF Document 26 Filed 06/02/20 Page 4 of 4




 1                                   CERTIFICATE OF SERVICE
 2          The undersigned declares under penalty of perjury under the laws of the State of

 3   Washington that on this date I electronically filed a true and accurate copy of the document to

 4   which this declaration is affixed with the Clerk of the Court using the CM/ECF System, which

 5   will send notification of such filing to the following:

 6         Plaintiff’s Attorneys
 7         Gregory L. Harper, WSBA #27311
           Thomas M. Williams, WSBA #47654
 8         600 University Street, Suite 2420
           Seattle, WA 98101
 9         Phone: (206) 340-8010
           Email: greg@harperhayes.com
10                 twilliams@harperhayes.com
11

12         DATED this 28th day of June, 2020.

13                                                s/Caroline Mundy
                                                  Caroline Mundy, Legal Assistant
14                                                Email: cmundy@grsm.com
15

16

17

18

19

20

21

22

23

24

25

26
     STIPULATED MOTION AND ORDER                                      GORDON REES SCULLY
     EXTENDING DEADLINE                                               MANSUKHANI, LLP
     TO JOIN ADDITIONAL PARTIES - 4                                   701 5th Avenue, Suite 2100
     Case No. 2:19-cv-01952-JLR                                       Seattle, WA 98104
                                                                      Telephone: (206) 695-5100
                                                                      Facsimile: (206) 689-2822
